Case: 19-50361     Document: 00515622335         Page: 1     Date Filed: 11/02/2020




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                 November 2, 2020
                                No. 19-50361
                                                                   Lyle W. Cayce
                            consolidated with                           Clerk
                                No. 19-50858


   9503 Middlex, Incorporated; 9514 Middlex,
   Incorporated; 2103 Danbury, Incorporated; 2100 Mannix,
   Incorporated,

                                          Plaintiffs—Appellees Cross-Appellants,

                                       versus

   Continental Motors, Incorporated,

                                          Defendant—Appellant Cross-Appellee.


                  Appeals from the United States District Court
                       for the Western District of Texas
                            USDC No. 5:17-CV-622


   Before Dennis, Southwick, and Ho, Circuit Judges.
   Per Curiam:*




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-50361      Document: 00515622335         Page: 2    Date Filed: 11/02/2020




          The four plaintiffs are corporations that leased four commercial
   buildings to the defendant company. Months after the leases ended, the
   plaintiffs sued the defendant for breach of the lease agreements, claiming
   several separate violations. The district court resolved several of the claims
   on summary judgment, leaving the remaining claims for resolution through a
   bench trial. The district court resolved the rest of the claims in favor of the
   plaintiffs following the trial. We AFFIRM in part, REVERSE in part, and
   VACATE and REMAND the order concerning attorneys’ fees.


           FACTUAL AND PROCEDURAL BACKGROUND
          The defendant, Continental Motors, Inc., manufactures aircraft
   engines. In July 2015, Continental purchased an airplane-part manufacturing
   business from Danbury Aerospace. Also that month, Continental entered
   five agreements to lease six buildings from four of Danbury’s subsidiaries.
   Continental entered separate agreements to lease Building A from 9503
   Middlex, Inc. (“Lease A”), Building B from 9514 Middlex, Inc. (“Lease B”),
   Building C from 2103 Danbury, Inc. (“Lease C”), Building D from 2100
   Mannix, Inc. (“Lease D”), and Buildings E and F from 2100 Mannix, Inc.
   (“Lease E/F”). These four corporations are the plaintiffs in this case. The
   buildings are located near the San Antonio International Airport.
          Each lease had a twenty-four-month term. Leases B, C, and E/F
   contained early termination provisions giving Continental the right to
   terminate the lease early with six months’ notice to the landlord. On
   September 1, 2015, Continental gave its six-months’ notice to terminate
   Lease B, effective March 1, 2016. Then, on January 1, 2016, Continental gave
   six-months’ notice that it was terminating Lease C and Lease E/F, effective
   June 30, 2016.
          Before turning the properties over to the plaintiffs, Continental asked
   its maintenance personnel to make sure everything was “up to par.” A
Case: 19-50361     Document: 00515622335           Page: 3   Date Filed: 11/02/2020




                                    No. 19-50361


   representative of the plaintiffs also inspected each property before it was
   turned over. Anything that needed fixing would be reported to Continental
   to complete. For example, the plaintiffs asked Continental to remove the
   ammonia tank left on the Building B premises after the building had been
   vacated, and Continental removed the tank on the same day.
          When Continental purchased the business from Danbury,
   Continental continued to employ many of the same people. After the lease
   ended and Continental turned the E and F premises over to the plaintiffs,
   some Continental employees continued using the outdoor picnic area on
   breaks. A Continental employee would unlock the gate on the premises to
   allow other employees to use a shortcut to Buildings A and D. The gate had
   two locks, creating two access points; Continental informed the plaintiffs of
   the combination to one lock but did not give them the key to the other
   padlock. That allowed both parties access through the gate. Continental did
   not otherwise use Buildings E and F or their premises and delivered the
   buildings’ keys to the plaintiffs. Continental did not attempt to exclude the
   plaintiffs from the property, and the plaintiffs brought people onto the
   premises to look at the buildings.
          From June 30 to September 27, 2016, the plaintiffs did not raise an
   objection about possession of Buildings E and F, despite observing
   Continental’s use of the property. On September 27, the plaintiffs sent a
   letter to Continental, demanding holdover rent in the amount of $78,088.50
   under Section 12(b) of Lease E/F. Section 12(b) applies “[i]n the event of
   holding over in possession of all or part of” the leased premises.
          On April 19, 2017, the plaintiffs sent a second demand letter to
   Continental, this time claiming $2,800 for repair costs due to “exposed
   electrical connections” in Building B and $10,000 to fix a broken air-
   conditioning unit in Building C. Section 16 of Leases B and C provides that
   the tenant must keep the property “in as good a repair and operating




                                         3
Case: 19-50361      Document: 00515622335           Page: 4   Date Filed: 11/02/2020




                                     No. 19-50361


   condition as” the start date of the lease. Section 19(a) of Lease B also had a
   notice-and-cure provision requiring the plaintiffs to give Continental notice
   and the opportunity to repair “[a]ny damage caused by the installation or
   removal of . . . equipment, trade fixtures, or air conditioning and/or heating
   equipment owned by” Continental.
          On July 12, 2017, the plaintiffs sued Continental in Texas state court.
   Continental removed the case to the United States District Court for the
   Western District of Texas. On December 6, the plaintiffs filed their first
   amended complaint, alleging Continental breached the lease agreements and
   claiming $31,027.75 in property taxes, $42,615.74 for insurance premiums,
   $78,088.50 in holdover rent, and $12,800 for maintenance and repairs. The
   plaintiffs also sought late charges and attorneys’ fees.
          On April 5, 2018, the plaintiffs moved for summary judgment on all
   claims. The motion was referred to a magistrate judge, who recommended
   granting summary judgment for some of the plaintiffs’ claims. The district
   court granted the plaintiffs’ summary-judgment motion for unpaid property
   taxes, insurance premiums, and late charges, but denied the motion as to the
   claim for holdover rent, maintenance and repair costs, and attorneys’ fees.
   Section 27 of the five lease agreements provides that “[i]f either party shall
   file suit against the other in connection with this Lease or any matter
   pertaining to the Premises, the losing party in court shall pay any court costs,
   reasonable costs of litigation, and [a] reasonable amount of attorney fees
   incurred by the prevailing party in court.”
          The district court conducted a bench trial on the remaining claims.
   On March 26, 2019, the district court issued findings of fact and conclusions
   of law. The district court awarded the plaintiffs $90,888.50 and held that the
   plaintiffs were entitled to attorneys’ fees, ordering further briefing on that
   issue. The district court separately entered final judgment the same day,
   awarding the plaintiffs $181,516.45, cumulative of the summary-judgment




                                          4
Case: 19-50361      Document: 00515622335           Page: 5    Date Filed: 11/02/2020




                                     No. 19-50361


   award and the post-bench trial award. Continental timely filed its original
   notice of appeal on April 25.
          On April 5, 2019, the plaintiffs filed in the district court an Application
   for Attorney’s Fees, Costs of Court, and Litigation Expenses, and Motion to
   Amend Judgment to Award Late Fees and Interest. The plaintiffs requested
   $153,719.62 in attorneys’ fees, a conditional award of $54,750.00 in
   attorneys’ fees if Continental appealed to this court, along with conditional
   attorneys’ fees awards in the event that Continental petitioned the United
   States Supreme Court for certiorari.
          On August 23, 2019, the district court awarded the plaintiffs
   $151,719.17 in attorneys’ fees, $3,876.32 in litigation expenses, and $7,843.89
   in taxable costs. The court declined to order conditional appellate attorneys’
   fees. In the same order, the district court awarded the plaintiffs $4,544.43 in
   late fees relating to holdover. On September 13, 2019, Continental filed an
   amended notice of appeal. Then, on September 24, the plaintiffs timely filed
   a conditional notice of cross-appeal. Fed. R. App. P. 4(a)(3).


                                   DISCUSSION
          “In the appeal of a bench trial, we review findings of fact for clear error
   and conclusions of law and mixed questions of law and fact de novo.”
   Dickerson v. Lexington Ins. Co., 556 F.3d 290, 294 (5th Cir. 2009); FED. R.
   CIV. P. 52(a)(6).      On clear-error review, we examine whether factual
   findings lacked “substantial evidence to support [them], the court
   misinterpreted the effect of the evidence, or this court is convinced that the
   findings are against the preponderance of credible testimony.” Petrohawk
   Props., L.P. v. Chesapeake La., L.P., 689 F.3d 380, 388 (5th Cir. 2012)
   (citation omitted). Contract interpretation is a legal issue that we review de
   novo. See Lloyd’s Syndicate 457 v. FloaTEC, L.L.C., 921 F.3d 508, 513 (5th




                                           5
Case: 19-50361     Document: 00515622335           Page: 6    Date Filed: 11/02/2020




                                    No. 19-50361


   Cir. 2019). In this diversity case, Texas substantive law applies. Coe v.
   Chesapeake Expl., L.L.C., 695 F.3d 311, 316 (5th Cir. 2012).
          The issues briefed on appeal were all decided by the district court after
   the bench trial. We first consider whether Continental was a holdover tenant.
   Then we address the air-conditioning repair costs, followed by the electrical-
   wiring repair costs. We close with the issue of attorneys’ fees.
   I.     Breach of Lease E/F: Holdover tenancy
          Continental argues the district court improperly defined “holdover in
   possession” and thus erred in holding that Continental had breached the
   lease by its minor uses of the property.        The district court held that
   Continental breached Section 12(b) of Lease E/F when Continental
   maintained the keys to the gate and continued to unlock the gate to allow
   employees to take a shortcut on a regular basis and when Continental’s
   employees used the picnic tables on the premises of Buildings E and F.
   Continental argues that these acts do not constitute “holding over in
   possession” of the premises because Continental vacated the building, the
   plaintiffs had access to and exclusive control of the buildings, and
   Continental never excluded the plaintiffs from the property.
          Two subsections of Section 12 of Lease E/F are key:
                  (b)    Other Holding Over. In the event of holding over
          in possession of all or part of the Premises by Tenant without
          the written consent of Landlord, after the expiration or other
          termination of this Lease and without execution of a new Lease,
          Tenant shall, throughout the entire holdover period, be liable
          for and pay monthly Base Rental equal to the Applicable
          Holdover Multiplier times the monthly Base Rental . . . plus all
          additional rent which would have been applicable had the Term
          of this Lease continued through the period of such holding over
          by Tenant . . . . Any holding over without Landlord’s prior
          written consent shall constitute Tenant a tenant-at-sufferance
          of Landlord, subject to immediate eviction. . . .




                                          6
Case: 19-50361      Document: 00515622335           Page: 7    Date Filed: 11/02/2020




                                     No. 19-50361


                 (c)     Failure to Remove Property and Subtenants
          Constitutes Holding Over. For purposes hereof, “holding
          over” by Tenant includes failure by Tenant to remove a
          material quantity of equipment or other personal property from
          the Premises that Landlord has not (in this Lease or hereafter)
          given Tenant approval in writing to abandon to Landlord in the
          Premises . . . ; provided, however, that Tenant will not be
          deemed holding over by reason of unauthorized equipment or
          personal property left in the Premises until Landlord has given
          Tenant written notice . . . of such equipment or property
          remaining in the Premises and Tenant has had five (5) business
          days after the giving of such notice to remove said equipment
          and personal property.
          The district court applied Texas law to determine the common
   meaning of “holdover,” concluding that it means an “occupation” of
   property, which is a “low bar.” Under the district court’s interpretation,
   mere use constitutes occupation.
          “In construing a contract, a court must ascertain the true intentions
   of the parties as expressed in the writing itself.” Italian Cowboy Partners, Ltd.
   v. Prudential Ins. Co. of Am., 341 S.W.3d 323, 333 (Tex. 2011). Texas courts
   begin with the plain language used in the contract. Great Am. Ins. Co. v.
   Primo, 512 S.W.3d 890, 893 (Tex. 2017). We must “examine the entire
   agreement in an effort to harmonize and give effect to all provisions of the
   contract so that none will be meaningless.” MCI Telecomms. Corp. v. Tex.
   Utils. Elec. Co., 995 S.W.2d 647, 652 (Tex. 1999).
          The lease does not define “holding over in possession.” Section 12(c)
   of the lease does state that holdover “includes” failing to remove personal
   property. That section provides that a tenant who fails to remove property
   from the premises will not be deemed holding over until the landlord gives
   the tenant notice and five days to remove the personal property. The plain
   language of Section 12(c) does not mandate notice for all holdovers, just those




                                          7
Case: 19-50361      Document: 00515622335           Page: 8   Date Filed: 11/02/2020




                                     No. 19-50361


   where the tenant left personal property behind, so Section 12(c)’s notice
   provision does not apply here. If in the right circumstances merely leaving
   some personal property behind can constitute holding over, then the lease
   seemingly defines holding over as something less than the tenant’s exclusion
   of the owner from the property.
          We do not find in the dictionary we examined a definition of “holding
   over in possession” as a single term, but “holding over” and “possession”
   are defined separately. “Holding over” is “[a] tenant’s action in continuing
   to occupy the leased premises after the lease term has expired.” Black’s
   Law Dictionary (10th ed. 2014). “Occupy” means “[t]o take up the
   extent, space, room, or time of,” “[t]o hold possession of,” or “[t]o live or
   stay in (a place).” Id. “Possession” is “[t]he fact of having or holding
   property in one’s power; the exercise of dominion over property,” and also,
   “[t]he right under which one may exercise control over something to the
   exclusion of all others; the continuing exercise of a claim to the exclusive use
   of a material object.” Id. “Dominion” means “control” or “possession.”
Id.
          The district court cited several Texas court opinions to support its
   construction of “holding over in possession.” The plaintiffs embrace those
   authorities, contending that possession, i.e., dominion, includes the power to
   use property. We will discuss many of the authorities on which the district
   court relied.
          The district court stated the general principle that a tenant who
   occupies premises is holding over, citing Gym-N-I Playgrounds, Inc. v. Snider,
   220 S.W.3d 905, 908 (Tex. 2007). This definition closely aligns with the
   dictionary definition we already quoted. The parties in Snider, though, did
   not dispute that the tenant was holding over, so the court did not discuss the
   facts underlying why and how the tenant was occupying the premises.




                                          8
Case: 19-50361      Document: 00515622335           Page: 9     Date Filed: 11/02/2020




                                     No. 19-50361


          It is also true that a tenant’s interference with the landlord’s use of
   the property is not required for holding over. See Clark v. Whitehead, 874
S.W.2d 282, 285 (Tex. App.—Houston [1st Dist.] 1994, writ denied).
   Continuous use of the land also is not required. See id. In Clark, some of the
   evidence of holdover included that the defendant company left piles of trash
   and equipment on the property, the defendant’s trucks crossed the property
   to carry pipes to the other side, and a shed on the property had been freshly
   painted. Id. at 284–85. The jury found the defendant “occup[ied]” the land
   as a holdover tenant. Id. at 283. When viewing the evidence most favorably
   to the jury’s finding, the court said the jury could “reasonably infer that the
   tenant occupied the property for a period of time.” Id. at 285. Notably, the
   legal standard that court applied was occupation and not mere use, though
   use is evidence of occupation. Id.
          In addition, retaining keys can be some evidence of possession and,
   therefore, evidence of holding over. See Creative Cabinets, Inc. v. Jorrie, 538
S.W.2d 207, 208–09 n.4 (Tex. Civ. App.—San Antonio 1976, writ ref’d
   n.r.e.). Yet, contrary to the plaintiffs’ description of this case, retaining keys
   itself is not holding over or possession. In fact, in Creative Cabinets, not only
   did the defendant keep the keys, the tenant had not even surrendered the
   property during the holdover period, and the tenant had hired a contractor
   for some repairs on the property during the same period. Id. We also do not
   find particularly helpful another authority used by the district court,
   Moskowitz v. Calloway, 178 S.W.2d 878, 879 (Tex. Civ. App.—Texarkana
   1944, writ ref’d w.o.m.). There, “[a]rticles belonging to the tenant were left
   in the premises for such period, and during that time the tenant retained
   possession of the keys to the building.” Id. The court found this evidence
   supported “the trial court’s conclusion that the tenant had retained
   possession.” Id. Moskowitz did not say that keeping keys constitutes holding
   over but that it is some evidence of possession.




                                           9
Case: 19-50361     Document: 00515622335             Page: 10   Date Filed: 11/02/2020




                                      No. 19-50361


          The district court also cited a case for the proposition that “to
   ‘occupy’ means ‘to hold or keep for use.’” Kelley-Coppedge, Inc. v. Highlands
   Ins. Co., 980 S.W.2d 462, 467 (Tex. 1998). That case involved whether a
   company “occupied” an easement for purposes of determining the extent of
   insurance coverage. Id. at 464.   Significantly, the insurance policy’s
   definition of “occupy” did not say “use” is the same as occupying; instead,
   keeping property for use is occupying. Id. at 467. Therefore, although the
   company was physically present on the land, it did not occupy the land. Id.
          Here, the district court found that the combination of (1) the retention
   of the keys to the gate, (2) the use of the gate as a shortcut, and (3) the use of
   the premises as a break area “constituted holding over.” We agree they are
   relevant evidence, but we do not agree that they are sufficient. Continental
   did not occupy the premises of Buildings E and F, nor did Continental
   exercise dominion over the premises.              Continental surrendered the
   properties to the plaintiffs, though it retained a key to an outside gate. We do
   not see support in the caselaw that a tenant occupies or controls property
   when something occurs as insignificant as when employees eat lunch at picnic
   tables on that property.
          By the plain language of the contract, Continental did not breach
   Lease E/F by holding over in possession of the premises.


   II.    Breach of Lease C: Air conditioning repair costs
          The district court also found Continental liable for the maintenance
   and repair costs under Leases B and C. Section 16(a) of the lease required
   Continental to, “at its expense, . . . maintain and repair (and replace as
   necessary), and keep in as good a repair and operating condition as at the
   Commencement Date, . . . air conditioning or other equipment, . . . whether
   such repairs, maintenance, or replacements are . . . major or minor.”




                                            10
Case: 19-50361      Document: 00515622335              Page: 11     Date Filed: 11/02/2020




                                        No. 19-50361


   Continental does not dispute that the lease required that it maintain and
   repair the air conditioning.
          The district court found as a matter of fact that “[w]hen the C lease
   began, the building’s two air-conditioning units both worked.” After the
   lease ended and the defendant vacated the building, the plaintiffs’ president
   conducted a brief inspection and found no issue with the air-conditioning
   units. A month later, the plaintiffs contracted to sell the building to another
   buyer. Before closing, the buyer learned through its inspection that one of
   the air-conditioning units did not work. So, in September 2016, the plaintiffs
   agreed to reduce the building’s sale price by $10,000. On April 26, 2017, the
   plaintiffs sent Continental a demand letter for $10,000 for the price reduction
   caused by the broken air-conditioning unit. The district court also found
   that, based on Continental’s sales manager’s trial testimony, the air-
   conditioning unit stopped working during Continental’s tenancy.                   The
   plaintiffs’ representative Tyrone Stoller testified that Continental’s head of
   sales James Ball told Stoller that the “air conditioning was broken previously,
   that they had problems with it holding temperature with only the one air-
   conditioning unit in the summer.”1 Based on these facts, the district court
   concluded Continental violated Section 16(a) of Lease C.
          Continental argues on appeal that the evidence was insufficient to
   support the district court’s finding that the air-conditioning unit did not work
   when the premises were vacated and turned over to the plaintiffs. We uphold




          1
              This testimony was admitted over the defendant’s hearsay objections as an
   admission of a party opponent. Fed. R. Evid. 801(d)(2). In its brief, Continental
   casually refers to the employee’s comments as “hearsay,” but Continental does not argue
   the district court erred in admitting the testimony as an opposing party statement.




                                             11
Case: 19-50361        Document: 00515622335              Page: 12       Date Filed: 11/02/2020




                                          No. 19-50361


   this factual finding unless it is clearly erroneous.2 Dickerson, 556 F.3d at 294.
   Overall, Continental argues that the principal evidence, which was Stoller’s
   testimony that one of the air-conditioning units “was broken previously”
   during the company’s tenancy, does not prove the air-conditioning unit was
   broken when Continental handed off the property upon Lease C’s
   termination.
           Continental also highlights three facts it believes weigh in its favor.
   First, Continental inspected the building before turning it over to the
   plaintiffs. Second, immediately after the property was turned over, the
   plaintiffs inspected the air-conditioning units by turning them on and feeling
   the building become cooler. Specifically, Stoller walked through the building
   to inspect it, and when he turned on both air-conditioning units to see if they
   worked, he thought the building became cooler. Third, the plaintiffs did not
   report any problem with the air-conditioning unit until well after the lease
   ended, about eight months later. Continental argues that whether the air-
   conditioning unit worked at the time the buyer inspected Building C (after
   August 8, 2016) is insufficient to prove the air-conditioning unit was broken
   when Building C was turned over on June 30, 2016.
           The hurdle for this argument is that when a fact finder chooses
   between “two permissible views of the evidence,” the choice “cannot be
   clearly erroneous.” Anderson v. City of Bessemer City, 470 U.S. 564, 574
   (1985). We must also “give due regard to the trial court’s opportunity to
   judge the witnesses’ credibility.” Fed. R. Civ. P. 52(a)(6). Here, the
   evidence is not overwhelming for either party, but the district court was
   authorized to evaluate Stoller’s credibility. Findings about credibility, plus



           2
              Continental asserts in a footnote that de novo review applies because it is
   challenging the district court’s legal conclusion on liability, but we read the substance of
   Continental’s argument as factual.




                                               12
Case: 19-50361     Document: 00515622335             Page: 13   Date Filed: 11/02/2020




                                      No. 19-50361


   such evidence as was offered, support that “the air conditioner stopped
   working during Continental’s tenancy,” leading to the legal conclusion that
   Continental breached Lease C. The district court’s finding was not clearly
   erroneous.
          Next, Continental argues the evidence does not support an award of
   $10,000. The $10,000 award is based on a reduced sale price. Due to the
   necessary and unexpected repairs perceived by the buyer, the buyer asked for
   a $15,000 reduction in price. A contractor estimated it would cost between
   $7,000 and $11,000, plus tax, to fix the air-conditioning unit, but the
   contractor recommended not going with the lowest cost option. Ultimately,
   the buyer and the plaintiffs negotiated a $15,000 reduction in price: $5,000
   for the repair of a lean-to shed on the property and $10,000 for the broken
   air-conditioning unit.
          The $10,000 award is supported by the evidence.


   III.   Breach of Lease B: Electrical wiring repair costs
          The district court found that Continental breached Lease B by causing
   damage to the electrical wiring when Continental vacated the premises and
   removed its equipment. Section 16 of the lease is again at issue. So is Section
   19(a), which provides:
          Tenant shall deliver the Premises to Landlord . . . in as good
          order, repair and condition as on the Commencement Date
          . . . . Any damage caused by the installation or removal of
          furnishings, inventory, equipment, trade fixtures, or air
          conditioning and/or heating equipment owned by Tenant (but
          not damages caused by installation of equipment prior to the
          Commencement Date that Tenant purchased “in place” from
          Seller . . .) shall be repaired at Tenant’s expense prior to the
          expiration of the Term of this Lease, and if Tenant fails to do
          so, and then fails to complete such work by the tenth (10th) day
          after the Landlord’s written demand after expiration of the




                                           13
Case: 19-50361     Document: 00515622335           Page: 14    Date Filed: 11/02/2020




                                    No. 19-50361


          Term, then Landlord may do so and Tenant shall reimburse
          Landlord the cost thereof, plus an overhead charge to Landlord
          equal to ten percent (10%) of such costs, on demand.
   The district court found that the electrical wiring was in order when Lease B
   began, but when the lease ended, Continental left exposed electrical wiring
   through the building “by haphazardly removing equipment installed during
   its tenancy.”
          Without informing Continental of the damage, the plaintiffs arranged
   for repairs for which the plaintiffs paid $2,800. The plaintiffs demanded that
   amount. The district court concluded that Section 19(a) applied but not its
   notice-and-cure requirement, and the court also applied Section 16’s more
   general requirement to return the building in the same condition as the start
   of the lease, a provision not requiring notice. Thus, the court awarded
   $2,800 to the plaintiffs.
          On appeal, Continental asserts that because the plaintiffs failed to give
   Continental notice of the damage and an opportunity to cure, Continental
   could not have breached the lease. Section 19(a) requires notice and an
   opportunity to cure only when the “damage [is] caused by the installation or
   removal of . . . equipment owned by” Continental. The plaintiffs argue that
   the removal of Continental’s equipment at the end of the lease is factually
   not what caused the damage, but instead it was the “intentional cutting and
   stripping of the Facility’s electrical conduit and wiring” as Continental
   prepared to remove the equipment. It is a fine point, that intentional damage
   to the wiring by its being carelessly disconnected from the tenant’s
   equipment does not require notice and opportunity to repair, when such
   notice would be required if the damage resulted from the scraping or other
   ordinary effects of physically removing equipment.
          The district court described causation this way: “Continental exposed
   electrical wiring throughout the building by haphazardly removing




                                         14
Case: 19-50361     Document: 00515622335           Page: 15   Date Filed: 11/02/2020




                                    No. 19-50361


   equipment installed during its tenancy.” The court’s application of those
   facts to the lease language led it to conclude that the cutting of wires here —
   which is not the proper way to remove electrical equipment— was not
   damage caused by the removal of equipment:
       And although section 19 — the provision obligating Continental
       to turn over the building B electrical system in the same condition
       as at the start of the lease — does require notice and an
       opportunity to cure, the requirement extends only to one
       particular kind of damage: “damage caused by the installation or
       removal of . . . equipment owned by” Continental. The damage
       here — cutting and stripping electrical wiring owned by the
       corporations — is different.
   We review de novo mixed questions of law and fact. The district court made
   a reasonable interpretation of what the lease meant when it made the phrase
   “notice and an opportunity to cure” applicable to what we describe – not the
   district court’s words –as unintentional, accidental damage caused when
   equipment was being removed. We accept the district court’s interpretation
   that the lessor’s obligation to give notice and allow the tenant a chance to
   repair does not apply when the damage resulted from intentionally damaging
   the wiring during the equipment-removal process and not as a natural
   consequence of removing the equipment.
          The district court did not err in awarding $2,800 for the electrical-
   wiring repair costs.


   IV.    Attorneys’ fees
          The district court awarded the plaintiffs reasonable attorneys’ fees,
   taxable costs of court, and non-taxable litigation expenses and pre-judgment
   interest on the awarded damages. The plaintiffs applied for attorneys’ fees
   based on a provision in the lease agreements and based on Texas law. Texas
   law also provides for reasonable attorneys’ fees to the prevailing party in a




                                         15
Case: 19-50361       Document: 00515622335              Page: 16       Date Filed: 11/02/2020




                                         No. 19-50361


   contract case. Tex. Civ. Prac. & Rem. Code § 38.001; ExxonMobil
   Corp. v. Elec. Reliability Servs., Inc., 868 F.3d 408, 421 (5th Cir. 2017).
           Continental predicates its claim of error relating to attorneys’ fees on
   the first three issues in this case; if Continental wins this appeal on the merits,
   then the plaintiffs will not be the “prevailing party” in this case. Because the
   district court’s order rested on the plaintiffs’ success on several issues we
   reverse today, we vacate the order and remand to the district court for a
   reevaluation of reasonable attorneys’ fees.


   V.      Conditional cross-appeal
           When the district court ordered Continental to pay attorneys’ fees,
   costs, and interest, the court did not grant the plaintiffs’ request for
   contingent, prospective appellate attorneys’ fees, finding the calculations too
   speculative. In a footnote, the district court observed that it could not
   accurately assess the reasonableness of the proposed contingent fees because
   it did not know how much the attorneys would work on an appeal, but the
   court did not explicitly deny appellate fees. This seems to us like a deferral
   or denial without prejudice of the motion insofar as it was for appellate fees. 3
           The plaintiffs cross-appealed the district court’s order “out of an
   abundance of caution” to prevent waiver of the issue.                    The plaintiffs
   acknowledge in their cross-appeal “that the District Court’s declining to
   award Plaintiffs [appellate] attorney’s fees prospectively does not prejudice
   Plaintiffs’ ability to request that the Court of Appeals and/or the Supreme


           3
             In the district court, parties may move for attorneys’ fees under Rule 54 of the
   Federal Rules of Civil Procedure. Fed. R. Civ. P. 54(d). The commentary on the rule
   provides: “If an appeal on the merits of the case is taken, the court may rule on the claim
   for fees, may defer its ruling on the motion, or may deny the motion without prejudice,
   directing under subdivision (d)(2)(B) a new period for filing after the appeal has been
   resolved.” Fed. R. Civ. P. 54 advisory committee’s note to the 1993 Amendment
   (emphasis added).




                                               16
Case: 19-50361     Document: 00515622335             Page: 17   Date Filed: 11/02/2020




                                      No. 19-50361


   Court award such attorney’s fees after they have been incurred.” In the
   briefing, the plaintiffs ask us either to (1) grant their request for reasonable
   appellate attorneys’ fees or (2) grant their request and remand to the district
   court for a determination of the amount of fees to be awarded. This reads
   like a motion, although the plaintiffs never reference the applicable local rule.
   See 5th Cir. R. 47.8.
          We accept preserving issues, but we conclude no cross-appeal was
   necessary. We lack appellate jurisdiction over such a cross-appeal because
   there was no final decision under 28 U.S.C. § 1291. The district court never
   ruled that the plaintiffs, if successful on appeal, would not be entitled to
   reasonable appellate attorneys’ fees; the court merely said it would not order
   conditional fees for time not yet spent. The district court’s refusal to grant
   conditional attorneys’ fees does not meaningfully affect the plaintiffs’ right
   to request appellate fees in that court, so any denial was without prejudice.
   See Chevron USA Inc. v. Sch. Bd. Vermilion Par., 294 F.3d 716, 719–20 (5th
   Cir. 2002).
          Nonetheless, parties may move or petition this court for appellate
   attorneys’ fees under Fifth Circuit Local Rule 47.8. Parties can also move
   under Rule 54 of the Federal Rules of Civil Procedure in the district court.
   Here, although the plaintiffs purport to cross-appeal the district court’s
   decision on appellate attorneys’ fees, the plaintiffs brief a related but distinct
   issue: whether we should grant them appellate attorneys’ fees. The plaintiffs
   are entitled to consideration of appellate attorneys’ fees if they are the
   prevailing parties and successfully defend their judgment. Tex. Civ.
   Prac. & Rem. Code § 38.001; ExxonMobil Corp., 868 F.3d at 421.
          Under Texas law, a prevailing plaintiff must receive a monetary or
   equitable award. Intercontinental Grp. P’ship v. KB Home Lone Star L.P., 295
S.W.3d 650, 655 (Tex. 2009). Though Intercontinental did not decide when
   a defendant can be the prevailing party, see WWW.URBAN.INC. v.




                                           17
Case: 19-50361     Document: 00515622335            Page: 18   Date Filed: 11/02/2020




                                     No. 19-50361


   Drummond, 508 S.W.3d 657, 666 (Tex. App.—Houston [1st Dist.] 2016, no
   pet.), Texas courts have said the prevailing party is the one who “prevails on
   the main issue in the litigation.” E.g., SEECO, Inc. v. K.T. Rock, LLC, 416
S.W.3d 664, 674 (Tex. App.—Houston [14th Dist.] 2013, pet. denied).
   Applying Texas law to a claim for attorneys’ fees on appeal, we explained
   that “a party entitled to recover attorneys’ fees at trial is also entitled to
   recover them for successfully defending the case on appeal.” DP Sols., Inc.
   v. Rollins, Inc., 353 F.3d 421, 436 (5th Cir. 2003) (citing Gunter v. Bailey, 808
S.W.2d 163, 165–66 (Tex. App.—El Paso 1991, no writ)).
          Today we reverse more of the appealed award than we affirm, though.
   Continental has prevailed on the main issue on appeal as we view the mix,
   which is that it was not a holdover tenant. As a result, even if the plaintiffs
   are the prevailing parties below, they likely have not prevailed in this court.
                                         ***
          We AFFIRM the district court’s judgment as to the breaches of
   Lease B and Lease C and damages; we REVERSE as to the breach of Lease
   E/F and RENDER partial judgment to Continental on that issue; and we
   VACATE the attorneys’ fees order and REMAND for a determination of
   trial-level reasonable attorneys’ fees. We DISMISS the cross-appeal and
   DENY the plaintiffs’ request for appellate attorneys’ fees.




                                          18